       Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 1 of 7


 1 RIVERA HEWITT PAUL LLP
   11341 Gold Express Drive, Suite 160
 2 Gold River, CA 95670
   Tel: 916-922-1200 Fax: 916-922-1303
 3
   Jonathan B. Paul, SBN 215884
 4
   jpaul@rhplawyers.com
 5 Jill B. Nathan, SBN 186136
   jnathan@rhplawyers.com
 6
   Attorneys for Defendant
 7 Jalal Soltanian-Zadeh

 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                      IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12 LARRY WILLIAM CORTINAS,                                    Case No.: 2:20-cv-1067-JAM-JDP
13                           Plaintiff,                       DEFENDANT SOLTANIAN-ZADEH’S
                                                              ANSWER TO PLAINTIFF’S COMPLAINT,
14     vs.                                                    DEMAND FOR JURY TRIAL
15 JALLA SOLTANIAN, et al.,

16                           Defendants.
17

18

19

20           Defendant Dr. Soltanian-Zadeh (hereinafter “defendant”) hereby admits, denies and alleges

21 as follows in response to Plaintiff’s Original Complaint (hereinafter “complaint”) filed May 7, 2020

22 (ECF No.: 1).

23                                                A. JURISDICTION

24           In response to page 1, paragraphs 1 and 2, defendant admits that jurisdiction is proper before

25 the District Court and further that venue is appropriate with the Sacramento Division of the Eastern

26 District of California.

27                                                 B. DEFENDANTS

28           In response to page 2, paragraph 1 through 4, defendant admits that he was a physician at

                                                          -1-
                    Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
        Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 2 of 7


 1 California State Prison, Sacramento. Except as so admitted, defendant contends that the balance of

 2 the allegations within these paragraphs constitute averments of law and/or do not pertain to this

 3 answering defendant and thus do not require a further response. To the extent to which a response is

 4 deemed required, defendant denies.

 5                                          C. PREVIOUS LAWSUITS

 6          In response to pages 2 and 3, paragraphs 1 and 2, defendant admits that Plaintiff has

 7 previously filed lawsuits; however, defendant is without sufficient information and knowledge as to

 8 the specifics regarding the allegations contained within these paragraphs and on that basis denies

 9 them.
10                                          D. CAUSE OF ACTION
11                                                    CLAIM I
12          In response to page 4, paragraphs 1 through 4, defendant denies.
13          In response to page 4, paragraph 5, defendant admits that there is an administrative appeal
14 system in place at California State Prison, Sacramento; however, defendant is without sufficient

15 information and knowledge as to the specifics regarding the allegations contained within the

16 balance of this paragraph and on that basis denies them.

17                                                   CLAIM II
18          In response to page 5, paragraphs 1 through 4, defendant contends that these allegations do
19 not pertain to this answering defendant and thus do not require a further response. To the extent to

20 which a response is deemed required, defendant denies.

21          In response to page 5, paragraph 5, defendant admits that there is an administrative appeal
22 system in place at California State Prison, Sacramento; however, defendant is without sufficient

23 information and knowledge as to the specifics regarding the allegations contained within the

24 balance of this paragraph and on that basis denies them.

25                                                   CLAIM III
26          In response to page 6, paragraphs 1 through 4, defendant contends that these allegations do
27 not pertain to this answering defendant and thus do not require a further response. To the extent to

28 which a response is deemed required, defendant denies.

                                                         -2-
                   Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
        Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 3 of 7


 1           In response to page 6, paragraph 5, defendant admits that there is an administrative appeal

 2 system in place at California State Prison, Sacramento; however, defendant is without sufficient

 3 information and knowledge as to the specifics regarding the allegations contained within the

 4 balance of this paragraph and on that basis denies them.

 5                                                    CLAIM IV

 6           In response to page 7, paragraphs 1 through 4, defendant denies.

 7           In response to page 7, paragraph 5, defendant admits that there is an administrative appeal

 8 system in place at California State Prison, Sacramento; however, defendant is without sufficient

 9 information and knowledge as to the specifics regarding the allegations contained within the
10 balance of this paragraph and on that basis denies them.

11                                           D. REQUEST FOR RELIEF

12           In response to the prayer for relief at page 8 of the complaint, defendant denies that plaintiff

13 is entitled to the relief requested or to any relief at all.

14                                         AFFIRMATIVE DEFENSES

15           Defendant hereby alleges the following separate and distinct affirmative defenses to Plaintiff

16 Cortinas’ complaint:

17                                            First Affirmative Defense

18           As a first affirmative defense, defendant alleges that plaintiff proximately caused and

19 contributed to his alleged injuries by his own conduct including but not limited to plaintiff’s refusals

20 of medical evaluation and treatment. Plaintiff’s recovery should hence be barred or reduced

21 proportionately by his own careless, negligent and willful conduct.

22                                          Second Affirmative Defense

23           As a second affirmative defense, defendant alleges that plaintiff failed to mitigate the

24 damages alleged in the complaint by, among other things, refusing medical visits and treatment.

25                                           Third Affirmative Defense

26           As a third affirmative defense, defendant alleges that plaintiff’s complaint, and each

27 purported cause of action, is barred by the Eleventh Amendment, to the extent plaintiff seeks

28 monetary damages against defendant in his official capacity, or other relief barred by the Eleventh

                                                          -3-
                    Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
        Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 4 of 7


 1 Amendment.

 2                                          Fourth Affirmative Defense

 3          As a fourth affirmative defense, defendant alleges that plaintiff’s damages, if any, were

 4 caused, in whole or part, by plaintiff’s own conduct, negligence, and/or acquiescence in the acts and

 5 omissions alleged in the complaint. Therefore, Plaintiff is not entitled to damages or any other relief

 6 against Defendant.

 7                                           Fifth Affirmative Defense

 8          As a fifth affirmative defense, defendant alleges that if plaintiff suffered or sustained any

 9 loss, damage or injury as alleged in the complaint, such loss, damage or injury was proximately
10 caused or contributed to by acts, or failures to act, of persons other than defendant, or legally caused

11 or contributed to by negligence or wrongful conduct of other parties, persons or entities, which was

12 an intervening and superseding cause.

13                                          Sixth Affirmative Defense

14          As a sixth affirmative defense, defendant alleges that he is entitled to qualified immunity as

15 he did not act with deliberate indifference during any encounters with plaintiff; moreover, no

16 reasonable medical professional would have believed that defendant’s conduct in treating plaintiff

17 violated plaintiff’s rights under clearly established law.

18                                         Seventh Affirmative Defense

19          As a seventh affirmative defense, defendant alleges that because the complaint is couched in

20 conclusory terms, defendant cannot fully anticipate all affirmative defenses that may be applicable.

21 Accordingly, defendant reserves his right to assert additional affirmative defenses, if and to the

22 extent, such defenses are applicable.

23                                          PRAYER FOR RELIEF

24          WHEREFORE, Defendant Dr. Soltanian-Zadeh prays as follows:

25          1. That Plaintiff Cortinas take nothing by way of his complaint, and that judgment be

26 rendered in favor of this responding defendant;

27          2. That defendant be awarded their costs and fees of suit incurred; and

28          3. For such other relief as the Court deems just and proper.

                                                         -4-
                   Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
       Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 5 of 7


 1                                      DEMAND FOR JURY TRIAL

 2         Defendant Dr. Soltanian-Zadeh demands a jury trial as provided for in Rule 38 of the

 3 Federal Rules of Civil Procedure.

 4 Dated: January 13, 2021                          Respectfully submitted,

 5                                                  RIVERA HEWITT PAUL LLP

 6                                                  /s/ Jonathan B. Paul
                                                    ______________________________
 7                                                  JONATHAN B. PAUL
                                                    Attorneys for Defendant
 8                                                  Jalal Soltanian-Zadeh

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -5-
                  Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
        Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 6 of 7


 1 Larry William Cortinas v. Jalla Soltanian, et al.,
   Eastern District Case No. 2:20-cv-01067-JAM-JDP
 2
                                          PROOF OF SERVICE
 3
          I am a citizen of the United States. My business address is 11341 Gold Express Drive, Suite
 4 160, Gold River, CA 95670. I am employed in the County of Sacramento where this service occurs.
   I am over the age of 18 years and not a party to the within cause.
 5
          On the date set forth below, I served the following documents(s):
 6
   DEFENDANT SOLTANIAN-ZADEH’S ANSWER TO PLAINTIFF’S COMPLAINT,
 7 DEMAND FOR JURY TRIAL

 8
              BY MAIL: I am readily familiar with my employer’s normal business practice
 9            of collection and processing of correspondence for mailing. Under that practice,
              correspondence is deposited with the U.S. Postal Service that same day in a
10            sealed envelope(s) with postage thereon fully prepaid at Gold River, California,
              in the ordinary course of business.
11

12
              BY MAIL: on the indicated parties in this action by causing a true copy thereof
13            to be placed in a sealed envelope with postage thereon fully prepaid in the
              designated area for outgoing mail (all other parties listed below will receive this
14            filing via the Court’s ECF system).

15            BY ELECTRONIC SERVICE: on the parties in this action by causing a true
              copy thereof to be electronically mailed to the attorneys of record in the above
16
              action.
17
     on the interested party(ies) in this action addressed as follows:
18
   Pro Se, Larry William Cortinas                           Attorney for Defendant P. Sahota
19 Larry William Cortinas                                   Thomas P. Feher
   P-09908                                                  LeBeau - Thelen, LLP
20 California State Prison                                  P.O. Box 12092
   Sacramento (290066)                                      Bakersfield, CA 93389-2092
21 P.O. Box 290066                                          661-325-8962
   Represa, CA 95671-0066                                   Fax: 661-325-1127
22                                                          Email: tfeher@lebeauthelen.com
23                                                          Attorneys for Defendant M. Bobbala
                                                            Kelly Savage Day
24                                                          Savage Day
                                                            101 Lucas Valley Dr.
25                                                          Suite 272
                                                            San Rafael, CA 94920
26                                                          415-259-6624
                                                            Email: kelly.savageday@savageday.com
27

28

                                                          -6-
                    Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
        Case 2:20-cv-01067-JAM-JDP Document 30 Filed 01/13/21 Page 7 of 7


 1                                                         Attorneys for Defendant M. Bobbala and
                                                           Jeff Lynch
 2                                                         Lyndsay Rebecca Crenshaw
                                                           CA Office of the Attorney General
 3                                                         600 W. Broadway
                                                           Suite 1800
 4                                                         San Diego, CA 92101
                                                           (619) 738-9503
 5                                                         Fax: (619) 645-2581
                                                           Email: lyndsay.crenshaw@doj.ca.gov
 6

 7

 8           I declare under penalty of perjury under the laws of the State of California that the above is
     true and correct. Executed on January 13, 2021 at Gold River, California.
 9
                                                              /s/Debra Vega
10                                                            ______________________________________
11                                                            Debra Vega

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -7-
                   Defendant Soltanian-Zadeh’s Answer to Plaintiff’s Complaint, Demand for Jury Trial
